Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 10, 2021 has been entered.
Status of Claims
Claims 1, 9, and 15 have been amended
Claims 2 – 8, 10 – 14, and 16 – 20 have been cancelled.
No claims have been added.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statement filed 2/7/2017 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language, specifically, CN Office Action and CN Search Report.  It has been placed in the application file, but the information referred to therein has not been considered. 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regards to claim 1, 9, and 15, the Examiner asserts that the following is considered to be new matter:
said processor scoring the relationship weight between the first individual and each entry in the candidate entity repository, wherein the score of each respective relationship weight denotes a strength of a relationship of the first individual with each entry in the candidate entity repository, wherein said analyzing comprises determining, for the first individual, valid entries from the entries in the candidate entity repository, said determining, for the first individual, the valid entries is based on the score of the relationship weight of each entry exceeding a preset score threshold, and wherein the valid entries in the candidate entity repository include a second individual and a third individual having the specific role in the organization; 
(emphasis added)
The Examiner asserts that the closest support for the aforementioned limitation can be found in Page 17, first paragraph, last sentence, which states:
“Further, according to one embodiment of the present invention, relationship weights may be scored, and other individual exceeding a preset score threshold is determined as a valid entry.”
As can be seen, the provided sentence, which is the only location where the concept of scoring is disclosed, does not provide sufficient support for the emphasized language in the aforementioned limitation.  In other words, although the specification discloses that weights may be scored, there is no support for defining scoring to be “between the first individual and each entry in the candidate entity repository,” or that the score “of each respective weight denotes a strength of a relationship of the first individual with each entry in the candidate entity repository.”  The Examiner asserts that these concepts are defining “weights” and not “scores.”  Moreover, as the specification fails to expand upon the concept of scores, e.g., how it is specifically calculated or how it is represented as, and if the applicant were to argue that because a score is based on weights and because the aforementioned definitions are for the weights, which the score is based on, and, accordingly, the score inherits the definition of weights, the Examiner asserts that there is absolutely no difference between weights and scores as they are one and the same, i.e. since there is no equation/algorithm or any additional variables that are being used to calculate a score then it is asserted that score = weights.  However, if this is not the case, then the Examiner asserts that the aforementioned statements are considered to be new matter.  That is to say, if score does not equal weights then it is asserted that there are some other unknown variables and calculations that the specification has failed to disclose in order to allow one of skill in the art to calculate the score and, accordingly, as there would be other variables in addition to the weight variable it is asserted that score is not defined by the definitions stated above and that these definitions correspond to weight.
Finally, although the specification discloses some comparison against a present score threshold, the specification fails to disclose that said determining, for the first individual, the valid entries is based on the score of the relationship weight of each entry exceeding a preset score threshold.  In other words, the statement of “and other individual exceeding a preset score threshold is determined as a valid entry” is insufficient to provide support for “said determining, for the first individual, the valid entries is based on the score of the relationship weight of each entry exceeding a preset score threshold”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US PGPub 2008/0040674 A1) in view of Heaney (US PGPub 2009/0222522 A1) in further view of Nickolov et al. (US PGPub 2009/0276771 A1).
In regards to claims 1, 9, and 15, Gupta discloses (Claim 1) a method for providing access to a computer system to execute a software test on the computer system in accordance with at least one constraint, said method comprising; (Claim 9) a computer program product, comprising a computer readable hardware storage device having computer readable program code stored therein, said program code containing instructions which, upon being executed by a processor of a computer system, implement a method for providing access to the computer system to execute a software test on the computer system in accordance with at least one constraint, said method comprising; (Claim 15) a computer system comprising a processor, a memory coupled to the processor, and a computer readable storage device coupled to the processor, said storage device containing program code configured to be executed by the processor via the memory to implement a method for providing access to the computer system to execute a software test on the computer system in accordance with at least one constraint, said method comprising: 
receiving, by a processor of the computer system, a request from first individual within an organization for the first individual to access the computer system […]; 
in response to said receiving the request for the first individual to access the computer system, said processor determining that the first individual has a specific role in the organization;
in response to said determining that the first individual has the specific role in the organization, said processor identifying a candidate entity repository corresponding to the specific role, wherein all individuals having the specific role in the organization are entries in the candidate entity repository,
said processor analyzing relationship network data, wherein the relationship network data includes a relationship weight between the first individual and each entry in the candidate repository;
said processor scoring the relationship weight between the first individual and each entry in the candidate entity repository, wherein the score of each respective relationship weight denotes a strength of a relationship of the first individual with each entry in the candidate entity repository, wherein said analyzing comprises determining, for the first individual, valid entries from the entries in the candidate entity repository, said determining, for the first individual, the valid entries is based on the score of the relationship weight of each entry exceeding a preset score threshold, and wherein the valid entries in the candidate entity repository include a second individual and a third individual having the specific role in the organization; 
in response to that the second individual and the third individual having been determined to be valid entries in the candidate entity repository, said processor ascertaining a first constraint for accessing the computer system […] by the first individual […]; 
[…];
said processor providing to the first individual the first constraint and access to the computer system […] in accordance with the first constraint; and
[…].
Specifically, Gupta discloses an online collaborative system that allows for a plurality of enterprises, individuals, organizations, and so forth to collaborate with one another by sharing information with one another.  Gupta discloses that the system maintains and manages profiles for the plurality of entities and the relationships that the entities have with one another in order to determine which entities should be granted access to information that has been provided or maintained by another entity.  Gupta performs this process by associating, amongst other things, credential information, wherein each entity’s credentials and relationships are used to determine if a particular user should be granted access to information provided and/or maintained by another entity. 
As a non-limiting example, Gupta discloses that in supply chain management and entity may have a plurality of other entities involved with a project, e.g., suppliers, shippers, subcontractors, and etc., and that each of these other entities have corresponding credentials, i.e. constraints, that are given to them by an entity that allows the system to not only assign the constraint to the entities, but to allow the system to refer back to the constraint to determine if access to information should be permitted.  Gupta discloses that the system and method can be performed in a wide range of scenarios having any number of entities, associations, relations, and etc. and, depending on the specifics of the scenario, a plurality of employees working for the same supplier, for example, may each have a different set of credentials based on the task or job they have been assigned to.  For example, all supplier employees, i.e. employees having the same role in the organization, can each be assigned to a specific job or project, wherein the credentials that have been assigned to each employee corresponds to the specific job, thereby preventing employee A who has been assigned and given credentials for project A with company A would not have access to information pertaining to employee B, project B, and/or company B, unless, of course, employee A has also been assigned to work with company B and/or has tasks that can be performed by company B.
Additionally, as has been discussed above, each entity involved in a collaboration group has corresponding credentials that instructs the system as to what information a particular entity has been authorized or been granted access to and wherein an entity providing information can assign a credential to the other entities in order to provide the providing entity with control over their information.  As was also discussed above, a plurality of employees can all have the same roles in an organization and that it is based on each employees’ credentials that dictates what information each employee has been granted access to.  Moreover, Gupta discloses wherein the various entities involved in a particular collaborative project have specific relationships to one another and corresponding credentials.  As a non-limiting example, an organization has a relationship with shippers who have the required credentials to access the information involved with the project/job/etc. that correspond to the organization, the shipper, and the various other entities and that the organization is a client of the shipper or, alternatively, the shipper is a contracted entity who works for the organization.  
Finally, in light of the aforementioned explanation, Gupta, further discloses that in addition to the system identifying a role for each particular individual and storing and using this information in order to identify relationships among users, the system is further determining weights of each user in order to more accurately determine which user should be granted access to which information or whether one user has more priority, authorization, administration, or the like over another user(s) within a particular group of users, as well as the relationship weight between individuals based on whether the individuals are in the same group or not, in addition to each individual’s respective role.  Additionally, with regards to the strength of the relationship and its weight, Gupta discloses that relationships are established with one or more entities and that the relationship is based on contractual obligations with one another, thereby establishing that associated entities have a higher relationship or strength than those that do not (This interpretation corresponds with Page 19, second paragraph, of the applicant’s specification.).  Moreover, Gupta establishes that users must have the appropriate credentials or authority, thereby establishing another methodology where a relationship is not simply established between entities, but that the relationship can further be refined to associating a corresponding authorization or credential, i.e. weight.  Further still, this process can still be further refined by providing and using a profile in order to provide an associated chain of command, thereby establishing that there are corresponding relationship weights between users that demonstrate the relationship between users.  Finally, in light of Gupta disclosing that weights are assigned to users, user weights are compared against one another, and that the weights are compared against a threshold, Gupta, therefore, discloses that users have a corresponding score that is based on the weights as this allows for values to be assigned to users, allow for user values to be compared against one another, and, more importantly, allow for a comparison against a threshold to be made.  
The Examiner asserts that the only location where scoring is disclosed in the specification is on Page 17 Lines 5 and 6 and that scoring only appears twice.  The Examiner asserts that this is important to point this out as the specification generically recites the concept of scoring, does not disclose how the scores are represented as, or how the scores are calculated from the weights or whether the value of the weights themselves are the same as the value of the scores.  As a result, in light of the rejection provided under 35 USC 112(a), the Examiner asserts that, in the broadest reasonable interpretation, Gupta does, indeed, disclose scores since, as discussed above, Gupta discloses that relationship weights are used to determine the strength of individuals between one another, e.g., belonging to the same organization would have a higher weight and score versus those belonging to another organization, and that the weights result in a score that can be interpreted, in the broadest reasonable interpretation, as being as simple as 0 or 1, yes or no, 0% or 100%, authorized or not authorized, and etc.  Moreover, Gupta further breaks down the relationship with other weights to determine whether users are cooperating/collaborating with one another across organizations, thereby resulting in the weight and score of cooperating/collaborating groups would be higher than non-cooperating/non-collaborating groups.  Further yet still, Gupta breaks down the aforementioned scenario with additional weights by assigning higher weights (and consequently scores) to collaborating/cooperating users within the immediate enterprise versus collaborating/cooperating users not in the immediate enterprise.  Moreover, Gupta provides yet another breakdown of weights and scores by assigning weights (and consequently scores) to different users within the same organization, e.g., Gupta discloses the use of a chain of command and identification/assignment of users within an organization to different cooperation/collaboration projects, thereby disclosing that within the same organization users higher up in the chain of command would have a higher weight than those lower in the chain of command, as well as assigning different users within the same organization different weights (and consequently scores) in order to control which users are allowed access to various different cooperation/collaboration projects.  Finally, Gupta discloses that users are aggregated and categorized according to specific skills and talents, thereby resulting in yet another weight that can be used to differentiate users. 
(Support can be found at: ¶ 36, 45, 46, 47, 51, 52, 53, 81, 86, 103, 104, 106, 157, 160, and 177) 
Gupta discloses a system and method that provides a plurality of users with access to a central system in order to perform particular tasks in accordance with respective constraints that correspond to each user.  Although Gupta discloses that the system manages a schedule (see ¶ 122), Gupta fails to explicitly disclose the actual process of scheduling in a workflow environment comprised of a plurality of users using a central system.
To be more specific, Gupta fails to explicitly disclose:
in response to that the second individual, and the third individual having been determined to be valid entries in the candidate entity repository, said processor ascertaining a first constraint for accessing the computer system to execute the software test on the computer system by the first individual, based on a second constraint for accessing the computer system to execute the software test on the computer system by the second individual and the third individual;
wherein the second and third individuals are permitted the computer system to execute the software test on the computer system in accordance with the second constraint, wherein the second constraint includes, during each month, only a first and second period of time throughout which the second and third individuals are respectively permitted to access the computer system to execute the software test on the computer system, and wherein the first and second periods of time have an overlapping period of time that is common to the first and second periods of time; 
said processor aggregating the first and second periods of time, said aggregating comprising generating role model data that identifies the overlapping period of time, wherein the second constraints permits the second and third individuals to access the computer system to execute the software test on the computer system throughout the overlapping period of time, wherein the first period of time comprises a first interval of time not comprised by the second period of time, and wherein the second period of time comprises a second interval of time not comprised by the first period of time, wherein said ascertaining comprises ascertaining that the first constraint is that during each month the first individual is permitted to access the computer system to execute the software test on the computer system only during the overlapping period of time; 
after said generating role model data that identifies the overlapping period of time, said processor providing, to the first individual from whom the request to access the computer system to execute the software test was received, the generated role model data that identifies the overlapping period of time, wherein said providing, to the first individual, the role model data that identifies the overlapping period of time and said analyzing relationship network data are performed concurrently;
said processor providing to the first individual access to the computer system to execute the software test on the computer system in accordance with the first constraint.
First, the Examiner asserts that with regards to the language pertaining to “permitting” the three individuals to access the system according to a very specific set of conditions has created several issues.  
First, the Examiner asserts that the limitation fails to positively recite any actions, steps, or functions that must be performed in order to identify whether one would be infringing upon the claim because the limitation merely states that the second and third individuals are simply being “permitted” to use the system.  The Examiner asserts that this is not the same or rises to the level of positively reciting that the second and third individuals are using the system.  
Second, in light of the interview that was conducted on 5/17/2017 with Mr. Friedman (see also Advisory mailed on 9/21/2017), the system is attempting to determine a time period in which to determine when the system is available to be used by another individual, i.e. a time period where the second and third individual are not both using the system.  For example, using the example on Page 16, if the system is only able to handle two requests at any one time, the system determines that only one user is accessing the system on the 24th and the 29th and, consequently, will allow the other user (first individual) to use the system.  Based on the explanation that was provided by Mr. Friedman, the goal of the invention was to allow the first individual to be permitted to use the system when there is a period of time when the second and third individual are not both using the system, i.e. 24th and 29th, (which was the reason why Mr. Friedman believed, at the time, the invention should overcome the rejection under 35 USC 101) because it would result in better bandwidth management and burden upon the system because too many individuals are attempting to use the system at the same exact time.
Third, the Examiner asserts that the interpretation that has been provided since the Final Office Action mailed on 7/18/2017 would still stand because the instant claims only disclose that the second and third individuals are “permitted” to still use the system, presumably because they have more priority or access rights than the first individual.  As a result, the “overlapping period” is still considered a period of time where the system is available to be used by the first individual because it is a period of time in which the first individual will be able to access the system because the likelihood of both the second and third individual both using the system at the same time is low or, alternatively, this is a period of time where the system has determined it would be best for the first individual to use the system.  
However, that the invention, as claimed, covers another interpretation that is further based on the specification, in that the claimed invention is simply repeating the process that was performed for the second and third individual.  That is to say, the first individual is a user who has a relationship with both the second and third individual and, therefore, the first individual is able to access the system, but only when the second and third individual are both using the system at the same exact time.  Yet, the Examiner asserts that this is merely speculation as the specification nor the claims support such a finding, but this is the only way the Examiner can make sense of the invention given what is in the specification and what was explained by Mr. Friedman.
Nevertheless, there is still yet one more interpretation, which is that the second limitation of the claim (using claim 1 as the exemplary claim) is comprised of simply non-functional descriptive subject matter and, in the end, is doing nothing more than comparing requests and schedules of three different individuals and simply optimizing the workflow to have the three individuals access the system only during the time where they are all going to be using the system at the same time.  In other words, the system is optimizing the workflow schedule in order to have all three individuals work at the same time and the rest of the language that is found in the claim is simply unnecessary or simply alternate word usage to get to the fact that the system is simply identifying a time period where all three people are using the system and scheduling them all together, presumably to ensure that if all three users have a access request for the same period of time the system will have all three users access the system at the same time as this would increase productivity as they would all be working together.  Again, the Examiner asserts that this is merely speculation as the specification nor the claims support such a finding, but this is the only way the Examiner can make sense of the invention given what is in the specification and what was explained by Mr. Friedman.
Therefore, for the situation where the users are grouped together when they are all available to work together, the Examiner had previously removed Li and provided Heaney to teach this alternate interpretation, i.e. scheduling multiple users as a group. 
With that said, the Examiner refers to Heaney to teach this aspect of the invention.  Specifically, Heaney teaches that it is old and well-known in the art of scheduling, wherein multiple tasks are being managed and scheduled, to schedule users together when they are all available, which is further based on attributes/constraints associated with the users.  One of ordinary skill in the art looking upon the teachings of Heaney would have found it beneficial to include such a scheduling concept in the system and method of Gupta as this would allow for users who have a particular project in common, for example, to be able to be grouped together with regards to scheduling, as a means of being more productive and ensuring that they are able to find a time period where they can all work together for a common task, for example.  As a non-limiting example, Heaney, similar to Gupta, teaches that the system is able to identify relationships amongst a plurality of different individuals, and despite each individual having their own respective schedule, be able to identify overlapping time frames for a common task, interest, or event, so as to allow the system to group the individuals together for the same time block.  Moreover, this allows for other users who share this same relationship to be able to participate with the other users during the same time frame, especially for the various scenarios disclosed by Gupta.  Further still, this also allows for better use of the system and use of event scheduling as this would increase the likelihood that sufficient individuals are attending an event, for example.  Although Heaney does not explicitly teach all environments in which this scheduling concept can be used, the Examiner asserts that Heaney has not been provided to teach accessing a system, as Gupta and, later, Nickolov have been provided to teach these features of the claimed invention.  The Examiner asserts that Heaney has simply been provided to teach that it is old and well-known in the art of scheduling a plurality of users having some relationship with one another to schedule them together during an overlapping time period.
Finally, with regards to:
…wherein said providing, to the first individual, the role model data that identifies the overlapping period of time and said analyzing relationship network data are performed concurrently;
the Examiner asserts that Heaney teaches that the system refers to a user’s profile in order to identify their interests and, essentially, their role with a particular activity and comparing this information against activity information in order to determine that a user would be interested in participating with the group of users who have also shown interest in the activity (NOTE:  As was discussed above, Gupta also discloses this scenario with respect to cooperating/collaborating users).  The Examiner asserts that providing the role model data and analyzing the relationship are occurring concurrently as the system is comparing both pieces of information in order to proceed with scheduling.  In other words, for the comparison to occur the system is provided user profile information and relationship (interests, for example) information concurrently in order to perform the scheduling process.
Further still, Gupta also discloses that role model data is provided concurrently with relationship data since, as was already discussed above, a user’s profile includes information pertaining to their role, credentials/authorizations, and relationship with other users.  As a result, retrieving and reviewing a user’s profile that contains all of this information would result in the system being provided a user’s role model data and an analysis of how the user relates to other users at the same time.  Simply put, after the system has received a request from a particular user, the system will pull the user’s profile to determine if the user has any relationship with another entity associated with the request and their role (i.e. step 302 of Fig.3), wherein the system will then retrieve the user’s profile in order to be provided with these pieces of information concurrently as all of these pieces of information are found in the user’s profile, i.e. found in the same location (i.e. the user’s profile).
(For support see: ¶ 26, 50, 51, 52, 53, 66)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the scheduling optimizer of Heaney in the multi-user access system of Gupta as this would have resulted in an improved system that would better manage its resources and users by optimizing the schedule of workflow tasks and to review the timing of tasks and their duration in order to determine or identify windows of availability and to assign a user to available time slots, thereby increasing efficiency by optimizing how time is used (scheduled) whenever availability is identified/determined, especially in an environment where resources are being shared.  Further still, by allowing a user to schedule an event during a time frame where other users are scheduled together, it would result in better use of everyone’s schedule, increase the likelihood that an event has sufficient individual’s participating, and allowing for users who share a common interest or relationship to be scheduled together.
The combination of Gupta and Heaney discloses a system and method for scheduling workflow tasks in an efficient manner where a plurality of users are accessing a central system.  Although the combination of Gupta and Heaney teaches a plurality of examples of what tasks can be performed, the combination of Gupta and Heaney fails to explicitly teach all possible tasks that can be performed in such an environment.
To be more specific, the combination of Gupta and Heaney fails to explicitly teach:
receiving, by a processor of the computer system, a request from first individual within an organization for the first individual to access the computer system to execute the software test on the computer system; 
in response to the second individual and the third individual having been determined to be valid entries in the candidate entity repository, said processor ascertaining a first constraint for accessing the computer system to execute the software test on the computer system by the first individual, based on a second constraint for accessing the computer system to execute the software test on the computer system by the second individual and the third individual, wherein the second and third individuals are permitted the computer system to execute the software test on the computer system in accordance with the second constraint, wherein the second constraint includes, during each month, only a first and second period of time throughout which the second and third individuals are respectively permitted to access the computer system to execute the software test on the computer system, and wherein the first and second periods of time have an overlapping period of time that is common to the first and second periods of time; 
said processor aggregating the first and second periods of time, said aggregating generating role model data that identifies the overlapping period of time, wherein the second constraint permits the second and third individuals to access the computer system to execute the software test on the computer system throughout the overlapping period of time, wherein the first period of time comprises a first interval of time not comprised by the second period of time, wherein the second period of time comprises a second interval of time not comprised by the first period of time, and wherein said ascertaining comprises ascertaining that the first constraint is that  during each month the first individual is permitted to access the computer system to execute the software test on the computer system only during the overlapping period of time, and wherein said generating role model data and said analyzing relationship network data are performed concurrently; 
said processor providing to the first individual and access to the computer system to execute the software test on the computer system in accordance with the first constraint; and
said processor executing, as initiated by the first individual during said access to the computer system by the first individual, the software test on the computer system in accordance with the first constraint.
However, the Examiner first refers to MPEP § 2111.04 and 2111.05 as the emphasized limitations are simply describing an intended result/user of the invention or, alternatively, the environment in which the claimed invention is to be practiced in, wherein the intended result/use/environment fails to further limit or alter the steps, functions, or structure of the claimed invention.  The Examiner asserts that although the claimed invention is to be used for the intended purpose of the particular task of software testing on a particular computer system, the Examiner asserts that the claimed invention is actually directed towards task scheduling and that the aforementioned purpose is doing nothing more than describing the particular task.  As a result, the Examiner asserts that what the particular task is directed to fails to further limit or alter the claimed invention or differentiate the claimed invention from the prior art, in terms of patentability.
Despite this, and for the purposes of expediting prosecution, the Examiner has provided Nickolov to teach that it is notoriously old and well-known in the art of grid computing, cloud computing, distributed computing, and the like to provide a plurality of users with a computer system to execute a software test on the computer system.  Specifically, Nickolov teaches that it is well-known in the art where a plurality of users are provided access to a central system in order to perform specified tasks that a type of task that can be performed is software testing on the computing system being accessed.  One of ordinary skill in the art would have found it obvious that the claimed invention is simply substituting one well-known element for another well-known element and that what the element is directed to, i.e. the task, which, in this case, is software testing at a central system, does not affect or alter the steps/functions of the claimed invention or its outcome and, therefore, it would have been obvious to combine these different elements into a single invention by substituting the particular task while still achieving the same predictable result, i.e. scheduling a user based on whether a time slot is available for scheduling, especially in an environment where resources are being shared.
(For support see: ¶ 42, 950, 951, 952, 961)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself-that is in the substitution of accessing a central system in order to execute a software test on the central system, as taught by Nickolov, for any of the other workflow tasks taught by the combination of Gupta and Heaney.
Thus, the simply substitution of one known element for another producing a predictable result renders the claim obvious.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the centralized workflow management and execution system of the combination of Gupta and Heaney with the ability of executing software tests on a central system, as taught by Nickolov since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
Response to Arguments
Applicant's arguments filed 5/10/2021 have been fully considered but they are not persuasive.
Rejection under 35 USC 103
The Examiner asserts that the applicant’s arguments are directed towards newly amended limitations and are, therefore, considered moot.  However, the Examiner has responded to the newly submitted amendments, which the arguments are directed to, in the rejection above, thereby addressing the applicant’s arguments.
Pertinent Arguments and notes:
The Examiner asserts that the applicant’s arguments are conclusory statements that fail to specifically point out where the Examiner has erred in the rejection, as well as failing to point out what specific elements of the claimed invention overcome the rejection provided under 35 USC 103 and why.  See the arguments starting at the bottom of Page 15 and ending at the top of Page 16; second to last paragraph of Page 19; first and second full paragraph of Page 21 (Note: regarding the argument presented on Page 21, the Examiner asserts that an inherency argument was never made).  As such, since the applicant has failed to point out the supposed errors in the Examiner’s rejection, the provided remarks do not comply with 37 CFR 1.111(b). 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., see Page 18 third paragraph regarding first score and second score.  The remaining points are moot as they are directed towards newly presented amendments that have been addressed in the rejection.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  (See arguments presented in the first and second full paragraph of Page 21.  The Examiner asserts that a rejection based on the combination of Gupta and Heaney has been provided)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747.  The examiner can normally be reached on Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        5/24/2021